Citation Nr: 1803532	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  13-34 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for service-connected right knee injury residuals (dislocation).

2. Entitlement to service connection for a back disorder, including as secondary to the service-connected right knee disorder.

3. Entitlement to service connection for a right hip disorder, including as secondary to the service-connected right knee disorder.

4. Entitlement to service connection for a right foot disorder, including as secondary to the service-connected right knee disorder.

5. Entitlement to a total disability rating due to individual employability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 and October 1964.  He also had active duty for training (ACDUTRA) from January 12, 1969, to January 24, 1969, as well as periods on inactive duty for training (INACDUTRA).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by which the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, denied entitlement to the benefits sought herein.

The Veteran testified at a hearing before the undersigned in November 2017.  A copy of the transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Further development of the evidence is necessary before the Board adjudicates the issues on appeal.

At the November 2017 hearing, the Veteran indicated that the severity of his service-connected right knee disorder had increased.  In addition, the last VA examination of record, which was conducted in April 2017, is inadequate because the examiner stated that it would be mere speculation to predict within a      reasonable degree of medical certainty the potential loss of range of motion manifested as a consequence of a flare or exacerbation outside the clinical setting.  Accordingly, another VA examination is warranted.

Regarding the claims for back, right hip and right foot disorders, the Veteran believes that they are caused or aggravated by his service-connected right knee disorder.  A review of the private medical records of evidence shows that the Veteran has been diagnosed with degenerative disc disease of the lumbar spine and arthritis in the right hip.  The private medical evidence is unclear about the current diagnosis of the right foot.  Therefore, medical commentary is necessary before a decision may be made on these claims.

Additionally, the Veteran's updated treatment records should be obtained, as described below.

Finally, since the TDIU claim is inextricably intertwined with the claims for increased rating and service connection, it is also being remanded.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Make arrangements to obtain the Veteran's complete treatment records from Dr. Randi Kirstein at Dedham Medical Associates, dated from July 2009, forward; as well as his complete treatment records from Dr. John Mahoney at Beth Israel Deaconess Hospital-Milton (Carney) and from Dr. Scott Martin in Chestnut Hill, MA. 

2.  Make arrangements to obtain all medical and legal records associated with the Veteran's lawsuit against the postal service, i.e., Workman's Compensation claim.

3.  Thereafter, schedule an appropriate VA examination to assess the current level of severity of his service-connected right knee disorder.  The Veteran's claims file, including a copy of this REMAND, must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.

The examiner should elicit a full history from the Veteran. The examination should include any necessary diagnostic testing or evaluation, i.e. X-rays, MRI studies, and/or range of motion studies in degrees using a goniometer.  All pertinent symptomatology should be reported in detail.

In particular, the examiner should test the range of motion using a goniometer in active motion, passive motion, weight-bearing, and nonweight-bearing, for the joint in question and any paired joint(s).  See Correia v. McDonald, 28 Vet. App. 158 (2016). 

The examiner should describe any pain, weakened movement, excess fatigability, instability of station, and incoordination present. 

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  Based on the Veteran's lay statements and any additional relevant evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion (flexion and extension) of the Veteran's right knee (i.e., the extent of the Veteran's pain-free motion), to specifically include if his pain was not ameliorated by his medication regimen.  See Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012) (holding that the Board may not deny entitlement to an increased rating on the basis of relief provided by medication when those effects are specifically contemplated by the rating criteria). 

If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.  In any event, the type of test performed (i.e. active or passive, weight-bearing or nonweight-bearing), must be specified.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should elicit from the Veteran his complete educational, vocational, and employment history and should note his complaints regarding the impact of his service-connected right knee disorder on his employment. 

The examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected right knee disorder.  The examiner should suggest the type or types of employment, if any, in which the Veteran would be capable of engaging with his service-connected disability, given his skill set and educational background.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, whether favorable or unfavorable, and citing the objective medical findings leading to the conclusions. 

4. Schedule the Veteran for an appropriate VA examination of his low back, right hip and right foot.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests, including X-rays if indicated, should be performed.

After reviewing the claims file and examining the Veteran, the examiner should identify all current low back, right hip, and right foot disorders found to be present.

The examiner must address the following question:

Is it at least as likely as not (50 percent or greater probability) that any current low back, right hip, and/or right foot disorder was either (i) caused by, or (ii) aggravated by (i.e., worsened by) the service-connected right knee disorder, to include by any alteration in gait associated therewith.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, whether favorable or unfavorable, and citing the objective medical findings leading to the conclusions. 

5. Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claims on appeal.  If the benefits on appeal remain denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




